Title: John Wood to Thomas Jefferson, 22 April 1818
From: Wood, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond  22d April 1818.
          
          Understanding that there will be soon a meeting of the Trustees of the Central College, I beg leave to acquaint you; that in the event of the Trustees not having procured a mathematical  Professor, that I should be happy to have the professorship. I regret extremely that I was not more explicit in my answer to your letter last summer on the subject of the classical Professorship. My impressions were, that no mathematical Professorship was to be established, and my state of health then, was such, as to dread the superintendance of a number of boys in the Rudiments of Language, which was never a favourite employment with me whereas giving instruction in Mathematics always afforded me pleasure. To have my time exclusively devoted to mathematical science I have always desired; but have never been so fortunate as to obtain a situation of this description. I shall have the survey of the rivers completed during my vacation in August next; and will have no other business to interrupt in future the education of youth.—
          Since receiving your letter, upon enquiry I have found, that Gilbert Wakefield is dead, but that his manuscript of a Greek Lexicon was completed and is at present in the hands of a London Bookseller. I have been informed by Mr Rice a clergyman of this city, that the English & Greek Lexicon a notice of which I observed in some review; was by a Mr Jones also the author of an English and Greek Grammar.
          
            I have the honour to be with great esteem & respect your obliged servant
            John Wood
          
        